              Case 2:17-cr-00614-PD Document 22 Filed 11/26/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                           :            Date of
                                                    :            Notice: 11/26/2019
                    v.                              :

HAROLD MINSKY                                       :          CRIMINAL NO. 2017-614
                                                    :

                   TAKE NOTICE that the Sentencing scheduled to take place on December 12, 2019 has been
 postponed until February 4, 2020 at 2:00 p.m. in the United States District Court, United States
 Courthouse, 601 Market Street, Philadelphia, Pennsylvania, before the Honorable Paul S.
 Diamond, in Courtroom 14A, 14th Floor.

       Any motions, filings, or memoranda related to the sentencing of the above captioned
Defendant shall be submitted to the Court no later than one week before the sentencing date. Any
requests for continuances may be filed by letter.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
 ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.
                               Very truly yours,

                                                        /s/
                                               Lenora Kashner Wittje
                                               Deputy Clerk to Judge Paul S. Diamond
                                               267-299-7739
    INTERPRETER REQUIRED
    THIS PROCEEDING HAS BEEN RESCHEDULED FROM, Click here to enter a date.

                                                   Notice to:
                                         Defendant
                                         Leigh Skipper, Defense Counsel
                                         Patrick J. Murray, A.U.S.A.
                                         U.S. Marshal
                                         George H. McGary, Probation
                                         Pretrial Services
                                         Crystal Wardlaw

 Cr 4 (rev. 8/97)
